Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 1 of 15 Page ID #:2338




 1 RAFEY S. BALABANIAN (SBN – 315962)

 2 rbalabanian@edelson.com
   J. AARON LAWSON (SBN – 319306)
 3 alawson@edelson.com
   EDELSON PC
 4 123 Townsend Street, Suite 100
   San Francisco, California 94107
 5 Tel: (415) 212-9300
   Fax: (415) 373-9435
 6
   Counsel for Plaintiff and the Putative Classes
 7
                               UNITED STATES DISTRICT COURT
 8
 9                        CENTRAL DISTRICT OF CALIFORNIA

10                                 WESTERN DIVISION
11   JOSEPH LACK, individually and on behalf of Case No. 2:18-cv-00617-RGK-GJS
     all others similarly situated,
12                                              PLAINTIFF’S REPLY IN SUPPORT OF
13   Plaintiff,                                 MOTION FOR CLASS CERTIFICATION

14   v.                                            Judge:   Hon. R. Gary Klausner
                                                   Date:    April 15, 2019
15   MIZUHO BANK, LTD., a Japanese financial       Time:    9:00 a.m.
     institution, and MARK KARPELES, an            Place:   Courtroom 850
16   individual,
17   Defendants.
18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S REPLY ISO                     i            CASE NO. 2:18-CV-00617-RGK-GJS
     MTN FOR CLASS CERTIFICATION
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 2 of 15 Page ID #:2339



                                            TABLE OF CONTENTS
 1

 2     ARGUMENT ....................................................................................................... 1
 3     I.         Lack is typical of absent class members............................................... 2
 4
      II.         The proposed class action is shot through with common questions .. 4
 5

 6   III.         A class action is superior ....................................................................... 9
 7    CONCLUSION ................................................................................................... 10
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S REPLY ISO                                   i         CASE NO. 2:18-CV-00617-RGK-GJS
     MTN FOR CLASS CERTIFICATION
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 3 of 15 Page ID #:2340




 1

 2

 3                                       TABLE OF AUTHORITIES

 4 United States Appellate Court Cases

 5
     Blackie v. Barrack,
 6         524 F.2d 891 (9th Cir. 1975) .......................................................................... 4
 7
     Hanlon v. Chrysler Corp.,
 8        150 F.3d 1011 (9th Cir. 1998) .................................................................... 2, 3
 9
     In re First Alliance Mortg. Co.,
10          471 F.3d 977 (9th Cir. 2006) ...................................................................... 4, 6
11
     Just Film, Inc. v. Buono,
12         847 F.3d 1108 (9th Cir. 2017) ........................................................................ 8
13
     Klay v. Humana, Inc.,
14         382 F.3d 1241 (11th Cir. 2004) .................................................................... 10
15
     Zinser v. Accufix Research Inst., Inc.,
16         253 F.3d 1180 (9th Cir. 2001) ........................................................................ 9
17
     United States District Court Cases
18

19 Arthur v. United Industries Corp.,
             No. 2:17-cv-06983-CAS, 2018 WL 2276636 (C.D. Cal. May 17, 2018) ...... 6
20

21 Greene v. Mizuho Bank, Ltd.,
             206 F. Supp. 3d 1362 (N.D. Ill. 2016) ........................................................ 7, 8
22
     Greene v. Mizuho Bank, Ltd.,
23
          327 F.R.D. 190 (N.D. Ill. 2017) ................................................................. 3, 9
24
     Jordan v. Paul Fin., LLC,
25        285 F.R.D. 435 (N.D. Cal. 2012) ............................................................... 7, 8
26
   Mezzadri v. Medical Depot, Inc.,
27      No. 14-cv-2330-AJB-DHB, 2016 WL 5107163 (S.D. Cal. May 12, 2016) ... 6
28
     PLAINTIFF’S REPLY ISO                                 ii        CASE NO. 2:18-CV-00617-RGK-GJS
     MTN FOR CLASS CERTIFICATION
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 4 of 15 Page ID #:2341




 1
     Plascencia v. Lending 1st Mortg.,
           No. C 07-4485 CW, 2011 WL 5914278 (N.D. Cal. Nov. 28, 2011) ...... 1, 6, 7
 2

 3
     Vaccarino v. Midland Nat’l Life Ins. Co.,
          No. CV 11-5858 CAS, 2013 WL 3200500 (C.D. Cal. June 17, 2013) . passim
 4

 5 State Cases

 6 Engalla v. Permanente Med. Grp., Inc.,

 7            938 P.2d 903 (Cal. 1997) ............................................................................ 5, 6

 8 Massachusetts Mutual Life Ins. Co. v. Superior Court,
 9            97 Cal. App. 4th 1282 (4th Dist. 2002) ...................................................... 4, 6

10 Mirkin v. Wasserman,

11            858 P.2d 568 (Cal. 1993) ........................................................................ 1, 4, 8

12 Occidental Land, Inc. v. Superior Court,

13            556 P.2d 750 (Cal. 1976) ............................................................................ 4, 6

14 Vazquez v. Superior Court,

15            484 P.2d 964 (Cal. 1971) ........................................................................ 4, 5, 6

16 Rules and Statutes

17
     Fed. R. Civ. P. 23 ...................................................................................................... 1
18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S REPLY ISO                                       iii        CASE NO. 2:18-CV-00617-RGK-GJS
     MTN FOR CLASS CERTIFICATION
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 5 of 15 Page ID #:2342




 1                                      ARGUMENT
 2         Defendant Mizuho Bank, Ltd.’s opposition to certification relies principally
 3 on two things: (1) imputing dispositive significance to an unfinished foreign legal

 4 proceeding, and (2) ignoring unfavorable parts of Plaintiff Joseph Lack’s

 5 testimony. As to the Japanese proceedings, Mizuho first says that the trustee’s

 6 decision to deny Lack’s claim renders him atypical of the class. But Mizuho cites

 7 nothing, and Plaintiff could find nothing, to support the implicit notion that a fraud

 8 claim’s success turns on whether the claim could be pursued in a bankruptcy or
 9 civil rehabilitation proceeding, particularly a foreign one. What matters for Fed. R.

10 Civ. P. 23 is that the merits of Lack’s claim match with the merits of absent class

11 members’ claims. And until the Japanese proceedings actually begin compensating

12 class members, it is no basis to deem class litigation here and now to be inferior.

13         As to Lack, Mizuho ignores that he testified that he would not have
14 deposited money to Mt. Gox had he known about Mizuho’s policy of not

15 processing outbound wires. In other words, he testified to his actual reliance on

16 Mizuho’s fraudulent omission. That resolves two of the concerns raised by

17 Mizuho. First, Lack is a suitable representative in large part because of his actual

18 reliance. Second, Lack’s testimony is key to raising a classwide inference of

19 reliance under California law. As Mirkin v. Wasserman, 858 P.2d 568, 575 (Cal.

20 1993), holds, when material misrepresentations are made uniformly to a class of

21 individuals, “an inference of reliance arises as to the entire class.” That inference is

22 particularly appropriate in a class action when, as here, the named plaintiff presents

23 evidence of his own reliance. See Vaccarino v. Midland Nat’l Life Ins. Co., No.

24 CV 11-5858 CAS, 2013 WL 3200500, at *14 (C.D. Cal. June 17, 2013);

25 Plascencia v. Lending 1st Mortg., No. C 07-4485 CW, 2011 WL 5914278, at *3

26 (N.D. Cal. Nov. 28, 2011). Because Lack’s testimony provides the basis for that

27 inference, many of Mizuho’s purported individual issues simply do not exist.

28
     PLAINTIFF’S REPLY ISO MOTION             1
     FOR CLASS CERTIFICATION                            CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 6 of 15 Page ID #:2343




 1        The remainder of Mizuho’s arguments, as explained below, are either
 2 unsupported by the record or the law. The motion for class certification should be

 3 granted.

 4 I.     Lack is typical of absent class members.
 5        Mizuho first attacks Lack’s ability to represent the proposed class. A
 6 plaintiff is typical of a proposed class when “the plaintiffs’ claims are ‘reasonably

 7 co-extensive with those of absent class members; they need not be substantially

 8 identical.’” Vaccarino, 2013 WL 3200500, at *7 (quoting Hanlon v. Chrysler
 9 Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)). Mizuho suggests that Lack’s claim

10 fails to clear this threshold because it will be “difficult, if not impossible” for Lack

11 to demonstrate reliance.

12        Not so. In fact, Lack testified that “obviously, had I known that information
13 [about Mizuho’s policies towards Mt. Gox] it would also have changed my

14 decision to deposit money into that account.” (Excerpts from the Deposition of

15 Joseph Lack, Dkt. 86-21, at 164:25-165:2.) The testimony highlighted by Mizuho

16 (see Dkt. 90, at 10-11) doesn’t conflict with that statement. Instead, it explains it.

17 As Lack testified, his decision to invest on Mt. Gox was motivated in large part by

18 what he perceived to be Mt. Gox’s security and reliability. (Further Excerpts from

19 the Deposition of Joseph Lack, Exh. 23 at 85:14-88:11.) He was unconcerned by

20 the delays Mt. Gox had reported because the exchange had an obvious, benign

21 explanation: Mt. Gox “had a lot of business coming in and a lot of people coming

22 in with new accounts and – and it took time to process all the deposits and

23 withdrawals.” (Dkt. 86-21, at 163:22-25.) But, as we now know, that benign

24 explanation was wrong. And, Lack averred, that would have mattered: He would

25 not want to deal with it if the reason for the backlog was “that Mizuho … stopped

26 doing business with Mt. Gox.” (Id. at 163:2-11.) Mizuho’s actions towards Mt.

27 Gox, in other words, undermined the security and reliability depositors—like

28 Lack—perceived Mt. Gox to have. This made the Mt. Gox exchange a poor place
   PLAINTIFF’S REPLY ISO MOTION         2
   FOR CLASS CERTIFICATION                       CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 7 of 15 Page ID #:2344




 1 to invest, regardless whether one’s intentions were to actively trade bitcoin for

 2 cash, withdraw bitcoin immediately, or hold on to bitcoin as an investment and

 3 withdraw it (whether as bitcoin or by converting bitcoin to cash) as needed.

 4        Mizuho’s purported analogy to the Greene matter fails. (See Dkt. 90, at 11.)
 5 The court there found that the putative named plaintiff, Motto, had given testimony

 6 suggesting that Mizuho’s actions “[were] not material to his investment decision”

 7 because regardless of Mizuho’s policies “he would have found a way to invest in

 8 bitcoin on the Mt. Gox exchange.” Greene v. Mizuho Bank Ltd., 327 F.R.D. 190,
 9 193, 195-96 (N.D. Ill. 2018). Lack, as explained, stands in the opposite position:

10 Unlike Motto, Lack testified that knowledge of Mizuho’s conduct would have

11 affected his decision to invest in the first place. (Dkt. 86-21, at 163:2-11.) Indeed,

12 the Greene court’s conclusion was premised on the finding that Motto was unique.

13 The court found that “while it is possible that some other Mt. Gox investors were

14 of similar mind [to Motto], it is highly likely … that most investors took a different

15 view.” Greene, 327 F.R.D. at 196. Thus, Motto’s situation applied “only to him, or

16 at most to him and a small subset of other subclass members.” Id. Lack’s situation,

17 as the Greene court’s analysis implies, is the far more typical—and reasonable—

18 one.

19        Mizuho also briefly argues that the Japanese bankruptcy trustee’s decision to
20 reject Lack’s bankruptcy claim “underscores his dissimilarity” from the proposed

21 class. (Dkt. 90, at 12.) Mizuho cites no law to support this notion. The Japanese

22 bankruptcy trustee’s decision has nothing to do with whether the merits of Lack’s

23 claim in this litigation are “reasonably co-extensive,” Hanlon, 150 F.3d at 1020,

24 with the claims of absent class members. Moreover, on this point, the opposition is

25 at war with itself (and the trustee): as Mizuho says, it credited the funds Lack

26 transferred to Mt. Gox’s bank account, establishing that, contrary to the trustee’s

27 decision, the amount does exist. (See Dkt. 90, at 7, 12.) For the purposes of this

28 litigation and motion, Mizuho’s admission puts Lack on equal footing with the rest
   PLAINTIFF’S REPLY ISO MOTION            3
   FOR CLASS CERTIFICATION                          CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 8 of 15 Page ID #:2345




 1 of the class: He, like everyone else, deposited money onto the exchange and lost it.

 2 (To these points, it bears mentioning that Lack’s issues with the Japanese

 3 proceedings incentivizes him to pursue this litigation with vigor, given that his

 4 success in Japan turns on appealing the trustee’s initial rejection of his claim—

 5 making him an ideal advocate for the class he seeks to certify.)

 6 II.    The proposed class action is shot through with common questions.
 7        Mizuho next posits that class treatment is inappropriate because there exist
 8 individual questions on nearly every question posed by the putative class’s fraud
 9 claim. (Dkt. 90, at 12-20.) Mizuho does make one implicit concession: that its

10 intent was common to class members. (See generally id. (not discussing scienter).)

11 Mizuho’s attempts to conjure individual issues with respect to the rest of the claim,

12 however, fail.

13        The Ninth Circuit “favors class treatment of fraud claims stemming from a
14 ‘common course of conduct.’” In re First Alliance Mortg. Co., 471 F.3d 977, 990

15 (9th Cir. 2006) (quoting Blackie v. Barrack, 524 F.2d 891, 902 (9th Cir. 1975)). A

16 common course of conduct permits classwide resolution of several questions,

17 including not only intent, but also falsity and materiality. The case for certification

18 here is even stronger than in First Alliance because, under California law, when a

19 material fact is misrepresented to or withheld from a class of individuals, “an

20 inference of reliance arises as to the entire class.” Mirkin, 858 P.2d at 575; see

21 Occidental Land, Inc. v. Superior Court, 556 P.2d 750, 754 (Cal. 1976); Vazquez v.

22 Superior Court, 484 P.2d 964, 973 n.9 (Cal. 1971); Mass. Mut. Life Ins. Co. v.

23 Superior Court, 97 Cal. App. 4th 1282, 1292-94 (4th Dist. 2002).

24        These cases dictate certification here. First, there is no evidence that any
25 class member was aware of Mizuho’s conduct. Mizuho resists this conclusion by

26 citing to an exchange between a Mt. Gox help desk representative and a Mt. Gox

27 investor (Mr. Pearce), and then gesturing to other communications from the

28 exchange. (Dkt. 90, at 14-15.) Mr. Pearce’s communications instead support
   PLAINTIFF’S REPLY ISO MOTION            4
   FOR CLASS CERTIFICATION                         CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 9 of 15 Page ID #:2346




 1 Lack’s argument: At best, the emails show that some Mt. Gox investors might have

 2 known that “international withdrawals are currently delayed.” (Pearce001458.) The

 3 exchange does not show, as Mizuho states, that class members might have known

 4 that Mizuho was no longer processing outbound wire requests, or the effect of that

 5 decision on the exchange’s ability to stay afloat. Indeed, the email exchange is

 6 consistent with the balance of the record: Class members, including Lack (Exh. 23

 7 at 161:16-163:25) were aware of a bottleneck, but were never informed of its true

 8 source or the reason for it. Thus, the issue of falsity (or whether material
 9 information was indeed withheld from the class) is common to every class

10 member. Mizuho invokes the same evidence to argue that individual questions of

11 knowledge and the nature of the alleged “misstatement of omission” are pervasive,

12 (Dkt. 90, at 14-15, 15-16), but the arguments meet the same fate: none of the cited

13 evidence shows or even suggests knowledge of Mizuho’s conduct (or its decision

14 to hide that conduct from depositors) in this particular instance—including any of

15 the communications between Mt. Gox and individual exchange members—much

16 less provide the basis for any inference that other class members knew of Mizuho’s

17 duplicity, so the argument must be rejected.

18         Materiality, too, is common. As the California Supreme Court has held, a
19 fact is material “if a reasonable man would attach importance to its existence or

20 nonexistence.” Engalla v. Permanente Med. Grp., Inc., 938 P.2d 903, 919 (Cal.

21 1997). This “reasonable man” standard is amenable to class treatment because the

22 individual circumstances of class members need not be individually examined. See,

23 e.g., Vaccarino, 2013 WL 3200500, at *12; Vazquez, 484 P.2d at 973 n.9.

24 Addressing materiality as though it were a subjective question, Mizuho contends

25 that the materiality of the withheld information will vary from individual to

26 individual. (Dkt. 90, at 13-14.) Because Mizuho implicitly misstates California

27 law, its argument must be rejected.

28
     PLAINTIFF’S REPLY ISO MOTION             5
     FOR CLASS CERTIFICATION                            CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 10 of 15 Page ID #:2347




 1        Unsurprisingly, Mizuho’s cases are off-point. In Arthur v. United Industries
 2 Corp., No. 2:17-cv-06983-CAS, 2018 WL 2276636, at *12 (C.D. Cal. May 17,

 3 2018), the challenged statement on product packaging was true with respect to

 4 some product uses but untrue with respect to others. The court denied certification

 5 in part because the plaintiff did not attempt to limit his class to purchases relating

 6 to the instances in which the representation was untrue and so a classwide

 7 assessment of that information was impossible. Id. Here, by contrast, each class

 8 member stands in the same relationship to Mizuho: no one was aware that Mizuho
 9 was no longer processing withdrawals from the Mt. Gox account. In Mizuho’s

10 other case, Mezzadri v. Medical Depot, Inc., No. 14-cv-2330-AJB-DHB, 2016 WL

11 5107163, at *6 (S.D. Cal. May 12, 2016), the court acknowledged that “the

12 objective nature of [the materiality test] renders materiality particularly susceptible

13 to common proof,” but concluded that case was different because “the evidence

14 show[s] that a sizeable percentage of the putative class did not consider the

15 representations at issue.” As such, much (nearly 99%) of the class couldn’t have

16 been misled. See id. But that is no issue here, because the problem in this case is

17 that no class member even had the opportunity to consider the information at issue.

18 Unlike Mezzadri, the class proposed here remains similarly situated with respect to

19 the underlying scheme. See First Alliance, 471 F.3d at 990-91.

20        Reliance, too, is assessable classwide. First, a showing of materiality by
21 itself gives rise to an inference of reliance. See Engalla, 938 P.2d at 919. And

22 California courts have long held that when a piece of information is uniformly

23 misrepresented or omitted from a class of people, that class may be able to rely on

24 an inference of reliance in certain circumstances, rendering the question common.

25 See Occidental Land, 556 P.2d at 754; Vazquez, 484 P.2d at 973 n.9; see also

26 Mass. Mutual, 97 Cal. App. 4th at 1292-94 (holding that the same principles apply

27 in omission cases); Plascencia, 2011 WL 5914278, at *3 (finding that reliance was

28 a common issue in an omission case). Federal courts implementing these holdings
   PLAINTIFF’S REPLY ISO MOTION           6
   FOR CLASS CERTIFICATION                          CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 11 of 15 Page ID #:2348




 1 have concluded that a putative class representative has met their burden to show

 2 that reliance is a common question when (1) there is some evidence that the

 3 misrepresented or omitted information is material, (2) every class member was

 4 exposed to the challenged misrepresentation or omission, and (3) the named

 5 plaintiff establishes their actual reliance. Vaccarino, 2013 WL 3200500, at *12-14;

 6 Jordan v. Paul Fin., LLC, 285 F.R.D. 435, 465-66 (N.D. Cal. 2012); Plascencia,

 7 2011 WL 5914278, at *1-3. These criteria are met here.

 8        First, although Mizuho briefly contends that the omitted information about
 9 its practices wasn’t material (Dkt. 90, at 13-14), it does not contend that there is no

10 evidence of materiality. As Lack explained in his opening memorandum, Mt.

11 Gox’s Japan Post account, the existence of which underlies Mizuho’s argument

12 about non-materiality, in fact did not serve as a full substitute (or as a fungible

13 replacement) for Mizuho, but instead predominantly served only a small handful of

14 high-value accounts. (Dkt. 86, at 3-4, 6-7.) And Mizuho, of course, was the only

15 bank any depositor dealt with. (Dkt. 86-21, at 20:6-8; 55:14-15.) This provides a

16 basis for a jury to conclude that information about Mizuho’s new practices were

17 material. See also Greene v. Mizuho Bank, Ltd., 206 F. Supp. 3d 1362, 1375 (N.D.

18 Ill. 2016).

19        Second, as mentioned earlier, there is no evidence that any class member
20 was exposed to the truth about Mizuho’s policies. Mizuho’s purported evidence of

21 “knowledge” demonstrates anything but.

22        Finally, and also as explained above, Lack testified that he would not have
23 deposited had he known the truth, thus establishing his actual reliance. Thus, under

24 Vaccarino, Jordan, and Plascencia, reliance is a common question here. Mizuho’s

25 principal response is that the situation at Mt. Gox was too fluid during the class

26 period to make any consistent determination regarding reliance (and, to some

27 extent, materiality). (Dkt. 90, at 16-17.) But the circumstances remained constant

28 in the way that matters here: Mizuho never processed any withdrawals, and no
   PLAINTIFF’S REPLY ISO MOTION            7
   FOR CLASS CERTIFICATION                           CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 12 of 15 Page ID #:2349




 1 class member ever discovered that fact. The court in Jordan confronted a similar

 2 argument. See 285 F.R.D. at 464. The defendant there argued that class members’

 3 individual knowledge and motivations rendered reliance an individualized

 4 question. Id. Looking to the factors just described, however, the court rejected that

 5 argument, concluding that the class was owed a presumption of reliance despite

 6 minor, individualized variability among the class. Id. at 466-67. The court in

 7 Vaccarino also concluded that the presumption of reliance was not rebutted by

 8 evidence about class members’ varying understanding of allegedly misleading
 9 terms in loan documents, finding that no class member was aware of the “precise

10 mechanics” of the scheme obscured by those documents. See 2013 WL 3200500,

11 at *13. For similar reasons, Mizuho has not rebutted the presumption of reliance

12 here. Last, Mizuho’s citation to Mirkin is unhelpful to its cause because Mirkin

13 expressly acknowledges that an inference of reliance is appropriate in cases like

14 this. See 858 P.2d at 575.

15        Beyond reliance, Mizuho also argues that causation is individualized
16 because class members may ultimately have lost their deposits because of actions

17 taken by Mt. Gox. (Dkt. 90, at 17-18.) But this attack again ignores Lack’s theory

18 of liability: but for the omissions at issue, neither he nor any other investor would

19 have deposited in the first place. Both this Court and the court in Greene already

20 rejected Mizuho’s attempt to pass the effects of its conduct onto other actors. (See

21 Dkt. 51 at 7; Greene, 206 F. Supp. 3d at 1377 (rejecting argument as

22 “unpersuasive, because Lack . . . allege[s] that [he] would have not wired funds to

23 Mizuho had [he known the truth].”).)

24        Mizuho last says that individualized damages questions will predominate.
25 (Dkt. 90, at 18-19.) But the Ninth Circuit has been unequivocal that individualized

26 damages questions cannot defeat class certification. See Just Film, Inc. v. Buono,

27 847 F.3d 1108, 1120 (9th Cir. 2017). Mizuho says that this case is different

28 because Lack has not “offered any … method” to calculate damages. (Dkt. 90, at
   PLAINTIFF’S REPLY ISO MOTION          8
   FOR CLASS CERTIFICATION                         CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 13 of 15 Page ID #:2350




 1 18.) Not so. Lack presses “a straightforward theory of damages or detriment …: If

 2 Mt. Gox’s customers would not have invested on the exchange had they been

 3 aware of Mizuho’s cessation of outbound fiat currency wire transfers, then Mizuho

 4 is arguably responsible for the customers’ decision to invest and accordingly liable

 5 for their lost investment[.]” Greene, 327 F.R.D. at 196 (rejecting a nearly identical

 6 argument in the Motto matter). Moreover, individual damages calculations here

 7 will not be overly burdensome, because the class is not more than a few hundred

 8 individuals, and any claims can be audited by bank records.
 9        Thus, common issues predominate.
10 III.   A class action is superior.
11        Mizuho last contends that a class action is not superior for two reasons. First,
12 Mizuho cites the Japanese rehabilitation proceeding. (Dkt. 90, at 19-20.) Mizuho

13 asserts with unwarranted confidence that the Japanese bankruptcy will make many

14 members of the class whole, rendering this litigation inferior. The bankruptcy is

15 now into its fifth year and has provided class members with no relief. There is not

16 yet reason to believe that it is the silver bullet Mizuho describes. Indeed, there exist

17 several hurdles to relief in the bankruptcy. The proposed rehabilitation plan, for

18 instance, still must be approved by creditors. And the most recent statements of the

19 estate’s assets and liabilities produced by the trustee raises serious questions as to

20 whether the Mt. Gox estate has enough cash and bitcoin to cover all approved

21 claimants. (Lawson Decl. ¶¶ 3-4, Exh. 24.) Mizuho’s rank speculation about the

22 success of the bankruptcy proceeding does not demonstrate that class litigation

23 here and now is inferior to other means of resolving the instant controversy. (It also

24 goes without saying that any recoveries potentially made by creditors through the

25 Japanese proceedings—concerning the bankrupt estate of Mt. Gox—cannot

26 possibly result in “inconsistent adjudications” with this litigation, which was the

27 concern addressed in Zinser v. Accufix Research Institute, Inc., 253 F.3d 1180,

28 1191 (9th Cir. 2001), Mizuho’s principal authority on this point.)
   PLAINTIFF’S REPLY ISO MOTION            9
   FOR CLASS CERTIFICATION                           CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 14 of 15 Page ID #:2351




 1         Mizuho also cites the potential recovery here, pretending that Lack’s
 2 $40,000 loss is indicative of the losses of the class. (Dkt. 90, at 20.) But as Lack

 3 explained in his opening memorandum, the average class member’s losses are

 4 around $12,000. (Dkt. 86, at 19.) While this amount is larger than many small-

 5 claims class actions, it is not enough to incentivize individual cases against a well-

 6 heeled and aggressive defendant like Mizuho, particularly on a contingency basis.

 7 As the Eleventh Circuit has held, class litigation is generally superior when “the

 8 amounts in controversy would make it unlikely that most of the plaintiffs, or
 9 attorneys working on a contingency fee basis, would be willing to pursue the

10 claims individually. This is especially true when the defendants are corporate

11 behemoths with a demonstrated willingness and proclivity for drawing out legal

12 proceedings for as long as humanly possible and burying their opponents in

13 paperwork and filings.” Klay v. Humana, Inc., 382 F.3d 1241, 1271 (11th Cir.

14 2004).

15         Finally, Mizuho raises non-specific concerns about case management. (Dkt.
16 90, at 20.) Most of these repeat Mizuho’s attempt to turn away from Lack’s theory

17 of liability and towards the purported “individualized” issues discussed throughout

18 its brief. But as discussed herein, these issues are no barrier to certification because

19 every class member’s fraud claim turns on the same evidence regarding Mizuho’s

20 uniform omissions. Mizuho also suggests that there may be difficulty in

21 “identifying” class members, but in reality this “concern” is just Mizuho’s

22 individualized-damages argument reprised as a manageability concern. But, as

23 discussed, individualized damages questions (whether confronted as a matter of

24 predominance or manageability) cannot defeat class certification, and any concerns

25 about manageability are slight, given the small class size.

26                                    CONCLUSION
27         The Court should grant the motion for class certification.
28
     PLAINTIFF’S REPLY ISO MOTION             10
     FOR CLASS CERTIFICATION                            CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 99 Filed 04/01/19 Page 15 of 15 Page ID #:2352




 1
                                      Respectfully submitted,
                                      JOSEPH LACK, individually and on
 2                                    behalf of all others similarly situated,
 3

 4 Dated: April 1, 2019               By: /s/J. Aaron Lawson
                                      One of Plaintiff’s Attorneys
 5
                                      RAFEY S. BALABANIAN (SBN 315962)
 6                                    rbalabanian@edelson.com
                                      J. AARON LAWSON (SBN 319306)
 7                                    alawson@edelson.com
                                      EDELSON PC
 8                                    123 Townsend Street, Suite 100
                                      San Francisco, California 94107
 9                                    Tel: (415) 212-9300
10
                                      Fax: (415) 373-9435

11                                    Counsel for Plaintiff and the Putative
                                      Classes
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S REPLY ISO MOTION       11
     FOR CLASS CERTIFICATION                      CASE NO. 2:18-CV-00617-RGK-GJS
